Exhibit 10.1 EXECUTION COPY Published CUSIP Number: 25674QAA2 $550,000,000 CREDIT AGREEMENT Dated as of February 20, 2008 among DOLLAR TREE STORES, INC. as Borrower, CERTAIN OF THE DOMESTIC AFFILIATES OF THE BORROWER FROM TIME TO TIME PARTIES HERETO, as Guarantors, THE LENDERS PARTIES HERETO, and WACHOVIA BANK, NATIONAL ASSOCIATION as Administrative Agent BANK OF AMERICA, N.A. and NATIONAL CITY BANK, as Co-Syndication Agents, U.S. BANK, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Documentation Agents WACHOVIA CAPITAL MARKETS, LLC, as Sole Lead Arranger and Book Runner 40115983.6 05151564 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Defined Terms 1 Section 1.2 Other Definitional Provisions 22 Section 1.3 Accounting Terms 22 ARTICLE II THE LOANS; AMOUNT AND TERMS 23 Section 2.1 Revolving Loans 23 Section 2.2 Term Loan 26 Section 2.3 Letter of Credit Subfacility 26 Section 2.4 Fees 30 Section 2.5 Reduction of the Revolving Commitments 31 Section 2.6 Prepayments 31 Section 2.7 Minimum Borrowing Amounts and Principal Amounts of Tranches 32 Section 2.8 Interest Payments; Default Interest; Interest Payment Dates 32 Section 2.9 Conversion Options 33 Section 2.10 Computation of Interest and Fees 34 Section 2.11 Pro Rata Treatment and Payments 35 Section 2.12 Non-Receipt of Funds by the Administrative Agent 37 Section 2.13 Inability to Determine Interest Rate 38 Section 2.14 Illegality 38 Section 2.15 Requirements of Law 39 Section 2.16 Indemnity 40 Section 2.17 Taxes 40 Section 2.18 Indemnification; Nature of Issuing Lender’s Duties 42 Section 2.19 Waiver of Notice 43 Section 2.20 Defaulting Lenders; Limitation on Claims 45 Page Section 2.21 Replacement of Lenders 46 Section 2.22 Extension of Maturity Date in respect of Revolving Commitments 46 Section 2.23 Increase in Revolving Commitments 48 ARTICLE III REPRESENTATIONS AND WARRANTIES49 Section 3.1 Financial Condition 49 Section 3.2 No Change 50 Section 3.3 Corporate Existence; Compliance with Law 50 Section 3.4 Corporate Power; Authorization; Enforceable Obligations 50 Section 3.5 No Legal Bar; No Default 51 Section 3.6 No Material Litigation 51 Section 3.7 Investment Company Act 51 Section 3.8 Margin Regulations 51 Section 3.9 ERISA 51 Section 3.10 Environmental Matters 52 Section 3.11 Purpose of Loans 53 Section 3.12 Subsidiaries 53 Section 3.13 Ownership 53 Section 3.14 Indebtedness 53 Section 3.15 Taxes 53 Section 3.16 Intellectual Property 54 Section 3.17 Solvency 54 Section 3.18 Investments 54 Section 3.19 No Burdensome Restrictions 54 Section 3.20 Brokers’ Fees 54 Section 3.21 Labor Matters 55 Section 3.22 Accuracy and Completeness of Information 55 ARTICLE IV CONDITIONS PRECEDENT55 Section 4.1 Conditions to Closing Date and Initial Revolving Loans 55 Section 4.2 Conditions to All Extensions of Credit 58 ARTICLE V AFFIRMATIVE COVENANTS59 Section 5.1 Financial Statements 59 Section 5.2 Certificates; Other Information 60 Section 5.3 Payment of Obligations 61 Section 5.4 Conduct of Business and Maintenance of Existence 61 Section 5.5 Maintenance of Property; Insurance 61 Section 5.6 Inspection of Property; Books and Records; Discussions 62 Section 5.7 Notices 62 Section 5.8 Environmental Laws 64 Section 5.9 Financial Covenants 64 Section 5.10 Obligations Regarding Subsidiaries; Additional Subsidiary Guarantors 65 Section 5.11 Compliance with Law 65 Section 5.12 Additional Credit Parties 65 Section 5.13 Addition of Realty Trust as a Credit Party 65 ARTICLE VI NEGATIVE COVENANTS65 Section 6.1 Indebtedness 66 Section 6.2 Liens 66 Section 6.3 Nature of Business 66 Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc 67 Section 6.5 Advances, Investments and Loans 68 Section 6.6 Transactions with Affiliates 68 Section 6.7 Ownership of Subsidiaries; Restrictions 69 Section 6.8 Fiscal Year; Organizational Documents; Material Contracts 69 Section 6.9 Limitation on Actions 69 Section 6.10 Restricted Payments 70 Section 6.11 Prepayments of Indebtedness, etc 71 Section 6.12 Sale Leasebacks 71 Section 6.13 Use of Proceeds 71 ARTICLE VII EVENTS OF DEFAULT71 Section 7.1 Events of Default 71 Section 7.2 Acceleration; Remedies 74 ARTICLE VIII THE AGENT74 Section 8.1 Appointment and Authority 74 Section 8.2 Rights as a Lender 75 Section 8.3 Exculpatory Provisions 75 Section 8.4 Reliance by Administrative Agent 76 Section 8.5 Delegation of Duties 76 Section 8.6 Resignation of Administrative Agent 76 Section 8.7 Non-Reliance on Administrative Agent and Other Lenders 77 Section 8.8 No Other Duties, etc 77 ARTICLE IX MISCELLANEOUS 77 Section 9.1 Amendments, Etc.; Non-Consenting Lenders 77 Section 9.2 Notices 80 Section 9.3 No Waiver; Cumulative Remedies 81 Section 9.4 Survival of Representations and Warranties 81 Section 9.5 Payment of Expenses and Taxes 81 Section 9.6 Successors and Assigns 82 Section 9.7 Adjustments; Set-off 86 Section 9.8 Table of Contents and Section Headings 87 Section 9.9 Counterparts 87 Section 9.10 Effectiveness 87 Section 9.11 Severability 87 Section 9.12 Integration 87 Section 9.13 Governing Law 87 Section 9.14 Consent to Jurisdiction and Service of Process 87 Section 9.15 Arbitration 88 Section 9.16 Confidentiality 89 Section 9.17 Acknowledgments 90 Section 9.18 Waivers of Jury Trial 90 ARTICLE X GUARANTY 91 Section 10.1 The Guaranty 91 Section 10.2 Bankruptcy 91 Section 10.3 Nature of Liability 92 Section 10.4 Independent Obligation 92 Section 10.5 Authorization 92 Section 10.6 Reliance 93 Section 10.7 Waiver 93 Section 10.8 Limitation on Enforcement 94 Section 10.9 Confirmation of Payment 94 Schedules Schedule 1.1(a) Account Designation Letter Schedule 1.1(b) Investments Schedule 1.1(c) Liens Schedule 2.1(a) Lenders and Commitments Schedule 2.1(b)(i) Form of Notice of Borrowing Schedule 2.1(d) Form of Revolving Note Schedule 2.1(h) Form of Swingline Note Schedule 2.2(c)
